Rulon, J.;
Gilberto Mirac Soto, defendant, was driving a vehicle in Topeka when he was stopped by police officers for several traffic offenses. As a result of defendant’s consent to allow the officers to search the vehicle, he was arrested and subsequently convicted of several drug-related crimes and unlawful use of a firearm, in addition to the traffic offenses. He appeals the denial of his motion to suppress the evidence seized, based upon a claim that he did not understand the English language well enough to knowingly consent to the search of his vehicle. We dismiss for lack of jurisdiction.
In a criminal case, final judgment occurs upon pronouncement of sentence from the bench. See State v. Bost, 21 Kan. App. 2d 560, 563-64, 903 P.2d 160 (1995). Here, the district court suspended imposition of sentence pending this appeal. The Kansas Sentencing Guidelines Act does not permit suspension of imposition of sentence in felony cases. See K.S.A. 1993 Supp. 21-4603d; K.S.A. 22-3608.
*155Consequently, this court lacks jurisdiction over this appeal because there is no final judgment from which to appeal.
Appeal dismissed.